Citation Nr: 1022373	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
shoulders, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

2.  Entitlement to service connection for chronic diarrhea, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A.  § 1117.

3.  Entitlement to service connection for short-term memory 
loss, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

4.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A.  § 1117.

5.  Entitlement to service connection for night sweats, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A.  § 1117.

6.  Entitlement to service connection for joint pain of the 
cervical spine, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

7.  Entitlement to service connection for chronic rhinitis 
(claimed as respiratory problems), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel








INTRODUCTION

The Veteran had active military service from April 1986 to 
February 1993, to include service in the Southwest Asia 
Theater of operation from August 1990 to August 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which adjudicated the issues on appeal.

In July 2006, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  Thereafter, in a December 
2006 decision, the Board granted the Veteran's claims for 
service connection for a lumbar spine disability and for a 
left knee disability, both of which were also on appeal from 
the March 2004 rating decision.  The RO effectuated the 
Board's decision in a December 2007 rating decision.  Since 
the Veteran did not appeal the initial ratings or effective 
dates assigned for these disabilities, these claims are no 
longer at issue before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating he must separately 
appeal these downstream issues).

In December 2006, the Board remanded the remainder of the 
Veteran's claims to the RO, via the Appeals Management Center 
(AMC), in Washington, DC, for additional evidentiary 
development.  That development included scheduling the 
Veteran for appropriate VA examinations.  But since these 
examinations were not scheduled, the Board remanded the case 
again in October 2007 to assure compliance with its prior 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Court or Board confers 
on the Veteran or other claimant, as a matter of law, a right 
to compliance with the remand orders.)

The Board notes that both remands included the claim of 
entitlement to service connection for joint pain of the right 
knee, as well as service connection for rashes, both claimed 
to be due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.  After additional 
evidence was received, the RO issued a September 2009 rating 
decision granting service connection for 
arthralgia/chondromalacia of the right knee and for a skin 
condition (variously diagnosed).  The Veteran did not appeal 
the initial ratings or effective dates assigned for these 
disabilities; as such, these claims are no longer at issue 
before the Board.  See Grantham, 114 F.3d at 1157-58.

The case is once again before the Board for appellate review.  
However, the issues concerning service connection for 
bilateral shoulder pain/disorder, joint pain of the cervical 
spine, a chronic disability manifested by diarrhea, a chronic 
disability manifested by chronic fatigue, a chronic 
disability manifested by night sweats, as well as service 
connection for chronic rhinitis (claimed as respiratory 
problems), both to include as due to undiagnosed illness or 
other qualifying chronic disability, are remanded to the RO, 
via AMC.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

The Veteran's complaints of short-term memory loss do not 
exhibit objective indicators of a chronic undiagnosed 
illness.


CONCLUSIONS OF LAW

An undiagnosed illness manifested by short-term memory loss 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on their 
merits, providing relevant statutes and VA regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R.    §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  These VCAA notice requirements apply to all 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the Veteran was first issued a VCAA notice 
letter in April 2003, prior to the RO initially adjudicating 
his claim in March 2004, the preferred sequence.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
That letter informed him of the evidence required to 
substantiate his claims under a direct-incurrence theory, as 
well as of his and VA's respective responsibilities in 
obtaining supporting evidence.  However, the letter did not 
address the evidence required to prove his claims under the 
alternative presumptive theory of service connection that his 
disabilities are due to an undiagnosed illness, pursuant to 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Moreover, since 
Dingess had not yet been issued, the April 2003 letter also 
failed to explain how a downstream disability rating and 
effective date are assigned, if service connection is 
granted, and the type of evidence impacting those downstream 
determinations.

Nevertheless, those VCAA notice deficiencies have been 
rectified in more recent letters sent to the Veteran in March 
2006 and February 2007.  And after issuing these additional 
VCAA notice letters and giving the Veteran an opportunity to 
identify and/or submit additional medical or other evidence 
in response, the AMC readjudicated his claims in several 
supplemental statements of the case (SSOCs), the most recent 
of which was in October 2009.  This is important to point out 
because the Federal Circuit Court has held that an SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Based on the foregoing, the Board finds that VA has fulfilled 
its duty to notify obligation under the VCAA.  See Shinseki 
v. Sanders, 129 S. Ct. 1626 (2009) (indicating that, as the 
pleading party, it is the Veteran's burden, not VA's, to show 
there is a VCAA notice error and that it is prejudicial, 
meaning outcome determinative).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant 
medical and other records he and his representative 
identified as pertinent.  On remand, moreover, the Veteran 
was afforded an appropriate VA examination in July 2008 to 
determine the nature and etiology of his claimed short-term 
memory loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds there was substantial compliance 
with its prior remand directives concerning this issue.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).  Consequently, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or Court.



II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 
C.F.R. §§ 3.307, 3.309.

The Veteran in this case is a "Persian Gulf Veteran" since 
he served in the Southwest Asia Theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317.  Therefore, 
special presumptions apply which do not require that the 
disability be due to a known clinical diagnosis.  Service 
connection may be established for a Persian Gulf War Veteran 
who exhibits objective indications of chronic disability that 
cannot be attributed to any known clinical diagnosis, but 
which instead results from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, and abnormal weight loss.  
38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Thus, service connection may be established either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (when a Veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.)  See also 
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) 
(when determining service connection, all theories of 
entitlement must be considered).


Short-Term Memory Loss

The Veteran testified at his hearing that he developed an 
undiagnosed illness involving short-term memory loss while 
serving in the Persian Gulf.  For the reasons set forth 
below, however, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.

The evidence shows that the Veteran's complaint of memory 
loss is not a diagnosed disability.  Thus, the Board must 
determine whether presumptive service connection is warranted 
for undiagnosed illness, pursuant to 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  The claim must ultimately be denied, 
however, because there are no objective indicators of a 
chronic undiagnosed illness involving short-term memory loss.  
According to VA regulation, objective indications of a 
chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other non-medical indicators that are capable 
of independent verification, neither of which has been shown 
in this case.  38 C.F.R. § 3.317 (a).

The Board notes that there are no medical indicators of 
chronic disability involving short-term memory loss.  The 
Veteran was afforded two VA psychiatric examinations July 
2003, the second of which addressed the Veteran's complaints 
of short-term memory deficits.  During the interview, the 
Veteran stated that his family first noticed problems with 
his memory in the mid 1990s, when he kept asking people to 
repeat what they had just said.  A Wechsler Memory Scale 
(WMS-III) revealed that his performance on memory tasks did 
not suggest a neurological deficit, but did indicate 
interference in recall most likely secondary to anxiety and 
depression.  The examiner later indicated, however, that 
memory functioning was generally intact for immediate recall, 
consolidation, and storage.  In any event, since the VA 
examiner diagnosed the Veteran with posttraumatic stress 
disorder and secondary dysthymia, it appears that any memory 
problems the Veteran may be experiencing are due to these 
disabilities, for which service connection has been 
established, rather than an undiagnosed illness.  In addition 
to this opinion, the July 2008 VA examination report includes 
a medical opinion that there are no objective medical 
indications that the Veteran suffers from a chronic 
disability manifested by short-term memory loss.  

In light of these medical opinions, which were based on 
objective testing, the Board can only conclude that there are 
no medical indicators of a chronic disability involving 
short-term memory loss due to an undiagnosed illness.  
Rather, the evidence shows than any short-term memory 
problems the Veteran may be experiencing are due to his 
already service-connected psychiatric disability involving 
posttraumatic stress disorder and secondary dysthymia.  

Based on the foregoing, the Board concludes that there are no 
medical indicators of chronic disability involving short-term 
memory loss due to an undiagnosed illness.  Objective 
indications of a chronic disability include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other non-medical indicators that 
are capable of independent verification.  Therefore, the 
Board must determine whether there are any non-medical 
indicators that are capable of independent verification.  

In this case, however, the only indicators of memory loss are 
the Veteran's statements in support of his claim, which are 
subjective, not objective.  In other words, in addition to 
the lack of objective symptoms on physical examination, there 
are no non-medical indicators that are capable of independent 
verification concerning the Veteran's claimed short-term 
memory loss.  Hence, in the absence of objective indicators 
of a chronic disability, the claim must be denied.  38 C.F.R. 
§ 3.317(a).  

It is true that lay statements, such as those by the Veteran, 
may be competent to support claims for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau, 492 F.3d at 1372; see also 
Buchanan, 451 F. 3d at 1337 (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Nevertheless, section 3.317 still requires objective 
indicators of a current disability, which the Veteran has 
failed to produce in this case.  Furthermore, the complete 
lack of objective indicators during the recent VA examination 
clearly outweighs the Veteran's statements in support of his 
claim.  See Baldwin, 13 Vet. App. at 4-5 (1999) (holding that 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the Veteran).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for short-term memory 
loss, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied.


ORDER

Service connection for short-term memory loss, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, is denied. 


REMAND

The Veteran claims that he developed pain in both shoulders 
as a result of dragging and/or lifting heavy chains in 
service.  The Veteran has been diagnosed as having 
degenerative joint disease of the shoulders and as having 
tendonitis.  In July 1997, 6 years prior to the filing of his 
claim, the Veteran reported during VA treatment that he had 
shoulder pain and that he thought that he may have arthritis 
of the shoulders due to dragging chains in Saudi.  While a VA 
examiner in 2008 stated that it was less likely as not that 
the Veteran's shoulder disability was caused by or the result 
of service, the Board finds that the rationale behind the 
decision was inadequate.  In this regard, the rationale for 
the opinion was that a review of the claims file failed to 
reveal any reports of bilateral shoulder problems while the 
Veteran was on active duty.  The absence of treatment in 
service, in and of itself, is an insufficient basis to 
determine a lack of causality.  This is the case, especially, 
when there is lay evidence of an incident in service which 
potentially could have caused his current condition and the 
Veteran's credible lay statement that he has had pain in both 
shoulders since the service shoulder injuries involving 
lifting heavy chains.  The Board finds that another 
examination, to include an opinion, is warranted, one that 
takes into consideration as to whether the Veteran's current 
shoulder disability is related to the Veteran's activity of 
dragging chains while in service in Saudi Arabia and the 
ongoing pain that the Veteran has claimed since such 
incident.

With respect to the claim of service connection for chronic 
diarrhea, the Board notes that further development of the 
evidence is warranted.  In July 2008, a VA examiner stated 
that there were no objective medical indications that the 
Veteran suffered from a chronic disability manifested by 
diarrhea.  The claims file contains the Veteran's credible 
lay statements that he has experienced diarrhea following his 
Persian Gulf service.  The examiner did not give any 
rationale for his opinion that the Veteran's diarrhea did not 
represent a chronic disability.  As such, this opinion lacks 
probative value.  The Veteran should be scheduled for another 
examination which provides a rationale for all opinions 
given.

Likewise, the Board finds that further development of the 
evidence is necessary in order to adjudicate the claim of 
service connection for chronic fatigue and night sweats.  
While a VA examiner in July 2008 reported that there were no 
objective medical indications that the Veteran suffered from 
a chronic disability manifested by fatigue and night sweats, 
there was no rationale given and it does not appear that any 
objective testing was done to rule out such a disability.  
The basis for the opinion was not readily apparent.  As such, 
another examination to include an opinion is warranted.

Concerning the claim of service connection for a cervical 
spine condition, the October 2007 Board remand directed that 
the Veteran be afforded a VA orthopedic examination to 
determine whether he has a cervical spine (neck) condition as 
a result of service, including as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 
U.S.C.A. § 1117.  However, that examination was never 
scheduled because the Veteran apparently told the C&P staff 
at the VA medical center that he did not have a cervical 
spine condition and therefore cancelled that portion of the 
examination.  He now requests that his examination be 
rescheduled. 

VA regulation provides that, when a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (2009).  In other words, absent good cause, the Board 
would be required to adjudicate the Veteran's claim based on 
the current evidence in the claims file.  

The Board, however, believes that the Veteran has provided a 
valid explanation for his cancelling the examination.  In a 
December 2009 statement, he explained that there was a 
misunderstanding with the C&P staff, which referred to the 
disability as a "neck condition" rather than a "cervical 
spine" condition.  The Veteran apparently did not understand 
that the neck is actually the cervical spine.  In light of 
this unfortunate misunderstanding, the Board finds that 
another attempt should be made to schedule the Veteran for a 
VA examination to determine the nature and etiology of his 
joint pain involving the cervical spine (i.e., neck).   

The October 2007 Board remand also directed that the Veteran 
be afforded a VA examination to determine the nature and 
etiology of his respiratory complaints, which appears to be 
due to a diagnosis of allergic rhinitis.  This examination 
was performed in July 2008.  But the Board also requested 
that, following the completion of the examination, the RO 
readjudicate the claim and issue the Veteran and his 
representative a supplemental statement of the case (SSOC) 
before the claims file is returned to the Board for further 
appellate consideration.  Unfortunately, the RO failed to 
adjudicate this claim and issue its decision in an SSOC, as 
directed by the Board, before returning the case to the 
Board.  This oversight constitutes remandable error.  See 
Stegall, 11 Vet. App. at 268 (holding that where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to ensure compliance).

Also, even if the Board did not specifically direct that the 
RO to readjudicate the claim prior to further appellate 
review by the Board, the Veteran did not waive his right to 
have the RO/AMC initially consider the July 2008 VA 
examination report in the first instance.  See 38 C.F.R. §§ 
19.31, 19.37, 20.800, 20.1304(c) (2009); see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Under these circumstances, another 
remand is required to have the RO/AMC consider the July 2008 
VA examination report and to readjudicate the claim of 
entitlement to service connection for chronic rhinitis 
(claimed as respiratory problems), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
whether the Veteran suffers from a 
chronic disability manifested by fatigue, 
diarrhea and/or night sweats.  In this 
regard, the examiner should state whether 
there are any objective medical 
indicators that the Veteran has a 
disability manifested by fatigue, 
diarrhea and/or night sweats.  The 
examiner should specifically identify 
what objective medical indicators would 
be used to identify whether the Veteran 
has a chronic disability manifested by 
fatigue, diarrhea and/or night sweats.  
Additionally, the examiner should state 
whether the Veteran's complaints of 
fatigue, diarrhea and/or night sweats are 
due to a known diagnosis.  If not due to 
a known diagnosis, the examiner should 
determine if there is affirmative medical 
evidence that the undiagnosed illness was 
not incurred during the Gulf War, or 
whether the undiagnosed illness was 
caused by a supervening condition or 
event that occurred after service.  

A complete rationale must be given for 
all opinions.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his bilateral 
shoulder disability.  In this regard, the 
examiner should address the following:

a) List all disabilities of the shoulder.  
In this regard, state whether there is 
agreement with the diagnosis of 
degenerative joint disease and tendonitis 
of the shoulders which are found in the 
record.

b) For each disability, state whether it 
is due to service, including the report 
of dragging/pulling chains while in Saudi 
Arabia and the continuity of shoulder 
pain following such activity.

A complete rationale must be given for 
all opinions.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his complaints of cervical or 
neck pain.  The claims file, including a 
complete copy of this remand, must be 
made available to the designated examiner 
for a review of the pertinent medical and 
other history.  Following a review of the 
claims file, completion of the 
examination, and receipt of all test 
results (if deemed necessary), the 
examiner should report all findings 
concerning the Veteran's cervical spine.

The examiner should provide details about 
the onset, frequency, duration, and 
severity of the Veteran's symptoms.

(a)  In particular, the designated 
examiner should specifically state 
whether any of the Veteran's complaints 
or symptoms involving his cervical spine 
are attributable to a known clinical 
diagnosis.  If so, the examiner should 
also offer an opinion as to whether it is 
at least as likely as not (50 percent or 
more probable) that the diagnosed 
disability is related to the Veteran's 
military service, including to any 
activity or incident of service.

(b)  If, on the other hand, the Veteran 
suffers from any signs or symptoms that 
are determined not to be associated with 
a known clinical diagnosis, the examiner 
should indicate whether any such 
condition meets the regulatory definition 
of either an undiagnosed illness or a 
medically unexplained chronic 
multisymptom illness.  In this regard, 
the examiner should state whether there 
are any objective medical indicators of 
an undiagnosed cervical spine disability.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

4.  Then readjudicate the claim for 
service connection for chronic rhinitis 
(claimed as respiratory problems), as 
well as the claims for service connection 
for a bilateral shoulder disability, a 
disability manifested by diarrhea, 
fatigue, night sweats and for service 
connection for joint pain of the cervical 
spine, both to include as due to 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 
U.S.C.A. § 1117.  In readjudicating the 
claim for service connection for chronic 
rhinitis (claimed as respiratory 
problems), it necessary to discuss the 
findings contained in the July 2008 VA 
examination report.  If either claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


